Citation Nr: 0408248	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to benefits based on 
recognition of the veteran's son as a "child" on the basis 
of permanent incapacity for self support prior to attaining 
the age eighteen years. 

REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active military duty from March 1956 to 
December 1957 and from April 1966 to July 1975.  The 
veteran's son was born in August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to benefits based on recognition of the veteran's son as a 
"child" on the basis of permanent incapacity for self 
support prior to attaining the age eighteen years.  

A review of the file reveals that the RO, in January 1994, 
had previously denied this claim.  In the absence of a timely 
perfected appeal that decision is final.  38 U.S.C.A. § 7105 
(West 2002).  As a result, the current claim may be 
considered on the merits only if new and material evidence 
has been submitted since that prior decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below VA will notify 
you of the further action that is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
agency of original jurisdiction (AOJ), we must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case (SOC) provided fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2003).  If not, the matter must be 
remanded to the AOJ to avoid prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that his current claim in 
fact represented a claim to reopen.  Since the veteran has 
not yet been afforded an opportunity to present argument 
and/or evidence on this question, and because he has not been 
provided a SOC or supplemental statement of the case (SSOC) 
with respect to the claim to reopen, the Board will remand 
this issue to the RO to avoid the possibility of prejudice.  
38 C.F.R. § 19.9 (2003).

Next, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), requires VA to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, as part of the notice, VA is to undertake the 
following actions: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform him about the information 
and evidence that VA will seek to provide; (3) inform him 
about the information and evidence the claimant is expected 
to provide; and (4) tell the claimant to provide any 
pertinent evidence in his possession.  Therefore, on remand, 
the RO should make sure that the veteran is provided with 
proper VCAA notice as mandated by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that recent case law held, in part, that VCAA 
notice, as required by 38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159, must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
Therefore, on remand, the RO should address the issue of 
whether the appellant has been prejudiced by VA's failure to 
follow the sequence outlined in the law.

The VCAA does not require that the RO obtain and associate 
with the record all adequately identified records unless the 
claim is reopened.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
Nonetheless, the veteran is invited to obtain and file with 
the RO the following treatment records of his son which were 
identified in his March 2001 statement to the RO and/or were 
referenced by other documents found in the record, but which 
are not found in the record on appeal: clinical records 
"Beolbarb" (sic) (Does the appellant mean Fort Belvoir?) 
and Walter Reed Army Hospitals; school records from 
Sicklerville School; and private treatment records from Dr. 
Coleman at Hahnemann Medical College, "Station" (sic) 
(Staten?) Island Hospital, and Oncora (Ancora?) Hospital.  

Lastly, the Board notes that the VCAA does not require VA to 
obtain a medical opinion unless the claim is reopened.  See 
38 U.S.C.A. § 5103A(f).  However, if the RO finds that the 
evidence obtained and associated with the record since the 
final January 1994 decision, when looked at in conjunction 
with 38 C.F.R. §§ 3.156 (2001), indicates that the 
application should be reopened, then a medical opinion should 
be obtained as to whether the veteran's son was permanently 
incapacitated from self support prior to attaining the age of 
eighteen.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990) 
(The failure to establish permanent disability prior to the 
18th birthday is dispositive.)

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim (i.e., medical 
evidence that his son was permanently 
incapacitated from self support prior to 
attaining the age of eighteen).  
Specifically, the letter must (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence the 
claimant is expected to provide; and (4) 
request he provide any evidence in his 
possession that pertains to the claim.  
The veteran should be notified that he 
has one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The veteran should be allowed to 
supplement the record on appeal.  In this 
regard, he is invited to obtain and 
thereafter file with the RO his son's 
records from the following locations:  
"Beolbarb" (sic) (Fort Belvoir?) and 
Walter Reed Army Hospitals; the 
Sicklerville School; Dr. Coleman at 
Hahnemann Medical College; "Station" 
(sic) (Staten?) Island Hospital; and 
Oncora (Ancora?) Hospital.  

3.  The RO should obtain and associate 
with the record English translations of 
all documents found in the record that 
are written in Spanish. 

4.  The RO should adjudicate the 
application to reopen a claim of 
entitlement to benefits based on 
recognition of the veteran's son as a 
"child" on the basis of permanent 
incapacity for self support prior to 
attaining the age of eighteen, taking 
into account all additional evidence 
obtained since the January 1994 decision 
and the provisions of 38 C.F.R. § 3.156 
(2001).  

i.  If the claim to reopen is not 
granted, he and his representative 
must be provided a Supplemental 
Statement of the Case which includes 
a summary of any additional evidence 
submitted since the September 2002 
Statement of the Case including 
notice of 38 C.F.R. § 3.156 (2001) 
and the reasons for the decision.  
They should then be afforded an 
applicable time to respond.

ii.  If the claim to reopen is 
granted, the RO should forwarded the 
veteran's claim's file to an 
appropriate VA physician to obtain a 
medical opinion as to whether the 
record on appeal shows that his son 
was permanently incapacitated from 
self support prior to attaining the 
age of eighteen years.  38 C.F.R. 
§§ 3.57, 3.356 (2003).

5.  After the development requested has 
been completed, the RO should review the 
examination report, if any, to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue as well as 
whether the appellant has been prejudiced 
by VA's failure to follow the 
chronological sequence outlined in 
38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. 
§ 3.159, for providing VCAA notice.  If 
any of the benefits sought on appeal 
remain adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

